NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objection

The drawings are objected to under 37 CFR 1.83(a). Drawings are objected because all the elements mentioned in the claim are not shown. The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “at least one further ultrasonic transducer arranged at a known distance from the two ultrasonic transducers in the pair”, claimed in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected as being indefinite as the recited limitation "at least one of the two ultrasonic transducers in the pair and/or at least one further ultrasonic transducer arranged at a known distance from the two ultrasonic transducers in the pair is/are designed to detect ultrasonic waves reflected by defects on the component and/or shear waves simultaneously emitted by the two ultrasonic transducers in the pair" is confusing. As indicated in the limitation, one transducer of the transducer pair, at least one further transducer, or at least one transducer in the pair AND at least one further transducer are used. The "at least one of the transducer pair" also leaves open the option of using BOTH transducers in the transducer pair. In one possible option, this limitation gives the connotation that the at least one of the two ultrasonic transducers in the pair detects shear waves simultaneously emitted by the two ultrasonic transducers in the pair. In another word, the at least one of the two ultrasonic transducers or both transducers detect 
In another option, at least one transducer in the pair AND at least one further transducer are used. If both transducers from the transducer pair (as is allowed by the phrase "at least one of the transducer pair") AND at least one further transducer are used, how are the three transducers working? The examiner turns to the originally filed specification and best understood by the examiner, none of the sections discloses the claimed feature of simultaneously emitting and receiving the shear waves and using three transducers in a persuasive manner. None of the drawings provides any guidance so that one of ordinary skill in the art can recognize the other transducer along with the pair of transducers. Further, it is not clear how it's "designed to detect ultrasonic waves reflected by defects". Does it exclude all other ultrasonic signals? Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claims 2-7 are rejected as they fail to correct the problem of claim 1 from which they depend.

Allowable Subject Matter
Claims 1-7 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 

Arndt et al. (US 2004/0083813 A1) teaches an ultrasonic sensor system for horizontally polarized transversal waves comprising a plurality of identical shear wave receivers, the polarization directions of which are located in a common plane, but that have various directions within the plane, so that a shear wave that is propagating at a right angle to this plane always delivers a received signal that is different from zero to at least one of the receivers, independently of its polarization direction in this plane, and that the reception voltages of the individual shear wave receivers are transmitted to an electronic circuit device that generates an output signal by suitably coupling the individual reception voltages, which said output signal is different from zero and is proportional to the amplitude of the shear wave to be received given any position of the polarization direction [0017].



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861